United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 19-5131                                                    September Term, 2020
                                                               FILED ON: JUNE 28, 2021

GOVERNMENT OF GUAM,
                 APPELLEE

v.

UNITED STATES OF AMERICA,
                   APPELLANT


                              On Remand from the Supreme Court
                                    of the United States


       Before: HENDERSON and TATEL, Circuit Judges, and GINSBURG, Senior Circuit Judge.

                                       JUDGMENT

        This cause came to be heard on remand from the Supreme Court of the United States,
reversing this court’s judgment and remanding for further proceedings. Upon consideration of
the foregoing, it is

       ORDERED that the judgment of this court filed February 14, 2020, be vacated in light of
the Supreme Court’s opinion in this case issued May 24, 2021. It is

        FURTHER ORDERED and ADJUDGED that the district court’s denial of the United
States’ motion to dismiss be affirmed and the case be remanded to the district court for further
proceedings.

       The Clerk is directed to issue the mandate forthwith.

                                          Per Curiam

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:    /s/
                                                           Daniel J. Reidy
                                                           Deputy Clerk